  8:16-cr-00333-LSC-MDN Doc # 85 Filed: 06/04/20 Page 1 of 1 - Page ID # 160



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:16CR333

       vs.
                                                                ORDER
CHARMION S. YELLOWCLOUD,

                    Defendant.



      IT IS ORDERED: at the request of the United States Probation Office, the Petition,

ECF No. 82, is deemed withdrawn and the Warrant, ECF No. 83, shall be recalled.



      Dated this 4th day of June 2020.

                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
